Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of A2, B1, C2, D2, E1, F3, M1, N1, O2, P2, Q1, and R3 in the reply filed on 4/16/2021 is acknowledged.  The traversal is on the ground(s) that a search and examination can be made without serious burden.  This is not found persuasive because the restriction is based on mutually exclusive species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14, 21, 22, 42, and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/16/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41, 72, and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 41, the limitation “wherein the inorganic/organic hybrid material has the formula…2” renders the claim indefinite.  It is not clear if this formula applies to the overall superficially porous material of claim 1 or only a portion of the superficially porous material, such as the coated core, shell material, or core-coating material.  Additionally, claim 41 recites the limitation "the inorganic/organic hybrid material”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined.  Further, there are duplicate compositions within the R grouping. 
The terms "improved chemical stability” and “high pH mobile phases" in claim 72 are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The limitation “enhances one or more of the characteristics selected from …strength" in claim 95 is relative which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Interpretation

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15, 29, 41, 72, 93, 95, 98-99, 102, 104, and 134 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by U.S. Patent Publication No. 2013/0112605 by Wyndham et al. (Wyndham).
claim 1, Wyndham teaches a superficially porous material comprising a coated core and one or more layers of a porous shell material surrounding the coated core (abstract).  Wyndham teaches the coated core comprises a substantially nonporous core material coated with a core-coating material (abstract). 
In regard to claim 15, Wyndham teaches the core material is silica coated with a core-coating material and subsequently coated with and inorganic/organic hybrid material (abstract). 
In regard to claim 29, Wyndham teaches more than one layer of porous shell material wherein each layer is independently selected from an inorganic/organic hybrid material, silica, a composite material or mixtures thereof ([0016]). 
In regard to claim 41, Wyndham teaches the inorganic/organic hybrid material has the formula I ([0028]-[0034]). 
Regarding limitations recited in claim 72 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous material is disclosed to comprise a coated core and one or more layers of a porous shell material surrounding the coated core, wherein the coated core comprises a substantially nonporous core material coated with a core-coating material, and therefore is the same as the superficially porous material of the claims, it will, inherently, display recited properties.  See MPEP 2112.  Additionally, Wyndham teaches improved chemical stability with high pH mobile phases ([0007]). 
Regarding limitations recited in claim 93, which are directed to method of making said superficially porous material (e.g. “further surface modified by…polymer”) it is noted that said In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Additionally, Wyndham teaches the material is surface modified by coating with a polymer ([0068]). 
In regard to claim 95, Wyndham teaches the core-coating material is composed of a material which enhances one or more of the characteristics selected from the group consisting of chromatographic selectivity, particle chemical stability, column efficiency, and mechanical strength ([0007]). 
In regard to claim 98, Wyndham teaches the core-coating material is an inorganic material, an organic material, or an inorganic/organic hybrid material (abstract). 
Regarding limitations recited in claim 99, which are directed to method of making said superficially porous material (e.g. “the coated core is derived from…the core”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Further, Wyndham teaches the coated core is derived from condensation of one or more polymeric organofunctional metal precursors and/or polymeric metal oxide precursors on the surface of the core ([0268]). 
Regarding limitations recited in claim 102, which are directed to method of making said superficially porous material (e.g. “the core coating material…the core”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Further, Wyndham teaches the core coating material is derived from condensation of one or more organofunctional silanes and/or tetraalkoxysilane on the surface of the core ([0272]). 
In regard to claim 104, Wyndham teaches the core-coating material is alumina, silica, titanium oxide, zirconium oxide, and ceramic materials ([0274]). 
Regarding limitations recited in claim 134 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous material is disclosed to comprise a coated core and one or more layers of a porous shell material surrounding the coated core, wherein the coated core comprises a substantially nonporous core material coated with a core-coating material, and therefore is the same as the superficially porous material of the claims, it will, inherently, display recited properties.  See MPEP 2112.
Claims 1, 15, 29, 41, 72, 93, 95, 98-99, 102, 104, and 134 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by U.S. Patent Publication No. 2007/0189944 by Kirkland (Kirkland) or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication No. 2007/0189944 by Kirkland (Kirkland) in view of U.S. Patent Publication No. 2013/0112605 by Wyndham et al. (Wyndham).
claim 1, Kirkland teaches a superficially porous material comprising a coated core and one or more layers of a porous shell material surrounding the coated core ([0015]; [0026], core 100, outer porous shell 200 with plurality of colloidal nanoparticles 300).  Kirkland teaches the coated core comprises a substantially nonporous, impervious, solid core material coated with a core-coating material ([0015], [0026], core 100, which may be solid, first few monolayers of porous shell 200; [0033]; [0035]). 
In the case that Kirkland does not teach a substantially nonporous core material.  
Wyndham teaches superficially porous material comprise substantially nonporous cores (abstract).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that the core of Kirkland is substantially nonporous as Wyndham teaches that superficially porous materials have nonporous cores. 
In regard to claim 15, Kirkland teaches the core material is silica coated with a core-coating material and subsequently coated with and inorganic/organic hybrid material ([0015], [0026], core 100, which may be solid, first few monolayers of porous shell 200; [0033]; [0035]; [0029]). 
In regard to claim 29, Kirkland teaches more than one layer of porous shell material wherein each layer is independently selected from an inorganic/organic hybrid material, silica, a composite material or mixtures thereof ([0015], [0026], [0033]; [0035]; [0029]). 
In regard to claim 41, Kirkland teaches the inorganic/organic hybrid material has the formula I ([0040]). 
Regarding limitations recited in claim 72 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous   See MPEP 2112.
Regarding limitations recited in claim 93, which are directed to method of making said superficially porous material (e.g. “further surface modified by…polymer”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 95, Kirkland teaches the core-coating material is composed of a material which enhances one or more of the characteristics selected from the group consisting 
In regard to claim 98, Kirkland teaches the core-coating material is an inorganic material, an organic material, or an inorganic/organic hybrid material ([0015], [0026], core 100, which may be solid, first few monolayers of porous shell 200; [0033]; [0035]; [0029]). 
Regarding limitations recited in claim 99, which are directed to method of making said superficially porous material (e.g. “the coated core is derived from…the core”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding limitations recited in claim 102, which are directed to method of making said superficially porous material (e.g. “the core coating material…the core”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the superficially porous material as recited in the claim is the same as the superficially porous material disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 104, Kirkland teaches the core-coating material is alumina, silica, titanium oxide, zirconium oxide, and ceramic materials ([0015], [0026]; [0033]; [0035]; [0029]). 
Regarding limitations recited in claim 134 which are directed to specific properties of superficially porous material recited in said claim, it is noted that once a superficially porous material is disclosed to comprise a coated core and one or more layers of a porous shell material surrounding the coated core, wherein the coated core comprises a substantially nonporous core material coated with a core-coating material, and therefore is the same as the superficially porous material of the claims, it will, inherently, display recited properties.  See MPEP 2112.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1, 15, 29, 41, 93, 98-99, 102, 104, and 134 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12, 18, 22, 30, 41, 76, 107-108, and 110-112 of copending Application No. 15451005. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards superficially porous material with the same compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777